Case 3:18-cv-00154-N Document 223-1 Filed 09/21/19     Page 1 of 1 PageID 8777



               IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF TEXAS
                         DALLAS DIVISION

SHANNON DAVIS et.al                 §
 Plaintiffs                         §            3:18-CV-00154
                                    §
v.                                  §
                                    §
                                    §
DALLAS COUNTY et. al.


                                  ORDER

      The Court having considered the unopposed motion to withdraw as counsel

of Russell Wilson II as counsel finds that it should be GRANTED.



SIGNED THIS_____ DAY OF SEPTEMBER 2019




__________________________________________
UNITED STATES DISTRICT COURT JUDGE
DAVID C. GODBEY
